                          UNITED STATES DISTRICT COURT

                             DISTRICT OF CONNECTICUT

THOMAS URBANSKI,                             :
    Plaintiff,                               :
                                             :
       v.                                    :   Case No. 3:18cv1420(VLB)
                                             :
OFFICER LAMBERT, ET AL.,                     :
     Defendants.                             :

                 INITIAL REVIEW ORDER – AMENDED COMPLAINT

       The plaintiff, Thomas E. Urbanski (“Urbanski”), resides in Torrington,

Connecticut. He has filed an amended complaint under 42 U.S.C. § 1983 and Title

II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq. and

the Rehabilitation Act (“RA”), 29 U.S.C. § 794, against the Department of

Correction (“DOC”), Officer Lambert and Counselor Supervisor Moore. See Am.

Compl., ECF No. 13, at 1 ¶ 2. For the reasons set forth below, the amended

complaint is DISMISSED IN PART.

I.     Standard of Review

       Pursuant to 28 U.S.C. § 1915A(b), the court must review prisoner civil

complaints against governmental actors and “dismiss ... any portion of [a]

complaint [that] is frivolous, malicious, or fails to state a claim upon which relief

may be granted,” or that “seeks monetary relief from a defendant who is immune

from such relief.” Id. Rule 8 of the Federal Rules of Civil Procedure requires that

a complaint contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
      Although detailed allegations are not required, “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face. A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal quotation marks and citations omitted). Although courts still

have an obligation to interpret “a pro se complaint liberally,” the complaint must

include sufficient factual allegations to meet the standard of facial plausibility.

See Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

II.   Facts

      The facts are set forth on pages two through seven of the amended

complaint. See Am. Compl. at 2-7 ¶¶ 6-37. On January 17, 2018, at Osborn

Correctional Institution (“Osborn”), Urbanski wrote to Counselor Supervisor

Moore about problems that he had been having with Inmate Craig, who slept in

the bunk next to Urbanski in J-1 Dorm. Urbanski sought to be moved to another

area of the dorm because Craig was constantly masturbating on his bunk. On

January 26, 2018, Urbanski sent a second written request to Counselor

Supervisor Moore seeking to be moved away from Inmate Craig.

      On February 5, 2018, Urbanski spoke to Officer Lambert and informed her

that Inmate Craig had threatened to kill him if he continued to report Craig’s

behavior to correctional staff. On February 8, 2018, Urbanski wrote to Counselor

Supervisor Moore and indicated that Inmate Craig had made repeated threats to


                                           2
kill him. Counselor Supervisor Moore stated that he would take care of the

problem.

      On February 28, 2018, Urbanski sent a written request to Counselor

Supervisor Moore indicating that Craig was still threatening to harm him. On

March 14, 2018, Urbanski informed Officer Lambert that Craig had threatened to

break his neck. Officer Lambert told Urbanski to stop bothering her. Less than

an hour later, Craig assaulted Urbanski as he sat in his wheelchair. Officer

Lambert did not immediately request assistance from other officers to handle the

altercation. Staff members eventually arrived at the scene of the altercation.

Several officers escorted Urbanski to the medical unit and several officers

escorted Craig to the restrictive housing unit.

      Fewer than two months later Plaintiff again sought Supervisor More’s

protection. On May 1, 2018, Urbanski wrote to Counselor Supervisor Moore

indicating that a different Inmate Williamson threatened to strike him. On May 8,

2018, Urbanski submitted a second request regarding threats made by

Williamson. On May 9, 2018, Counselor Supervisor Moore instructed Urbanski to

deal with Williamson on his own. On May 12, 2018, Williamson smashed

Urbanski’s television set and physically assaulted Urbanski using his fists and a

metal object. Correctional officers responded to the scene of the assault and

escorted both Williamson and Urbanski to the restrictive housing unit.

      On May 13, 2018, Urbanski had two seizures. Medical staff members

moved Urbanski to the hospital unit. When Urbanski “came out of the seizure” he


                                         3
noticed that he had defecated on himself. Urbanski informed Officer Lambert that

he needed to take a shower and to change into clean clothes. Officer Lambert

laughed at Urbanski, accused him of reporting her alleged failure to protect him

from the assault by Craig to other prison officials and left Urbanski to “sit” in his

own excrement. Every time that Officer Lambert walked by Urbanski’s cell,

Urbanski pleaded with her to permit him to shower and to provide him with clean

clothes. Officer Lambert refused to grant Urbanski’s requests and made no

attempt to call a medical staff member or custody official to assist Urbanski.

Later, during second shift, Nurse Steve permitted Urbanski to use the

handicapped shower and provided him with clean clothes.

       Urbanski developed a rash on his legs from sitting in his own excrement.

He received treatment for the rash from a medical staff member. Urbanski wrote

to Counselor Supervisor Moore and the warden at Osborn about Officer

Lambert’s conduct.

III.   Discussion

       Urbanski asserts claims under the First and Eighth Amendments against

Officer Lambert, a claim under the Eighth Amendment against Counselor

Supervisor Moore and the DOC and claims under the RA and Title II of the ADA

against Officer Lambert and the DOC. He seeks monetary damages from all

defendants and sues Officer Lambert in her individual and official capacities,

Counselor Supervisor Moore in his individual capacity and the DOC in its official

capacity.


                                          4
      A.        Claims under the ADA and RA

      The purpose of the ADA is “to provide a clear and comprehensive national

mandate for the elimination of discrimination against individuals with

disabilities.” 42 U.S.C. § 12101(b)(1). Pursuant to Title II of the ADA, “no qualified

individual with a disability shall, by reason of such disability, be excluded from

participation in or be denied the benefits of the services, programs, or activities

of a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C.

§ 12132. The RA requires that “[n]o otherwise qualified individual with a

disability ... shall, solely by reason of her or his disability, be excluded from the

participation in, be denied the benefits of, or be subjected to discrimination under

any program or activity receiving Federal financial assistance. . . .” 29 U.S.C. §

794(a).

          To state a claim under Title II of the ADA or the RA, “a plaintiff must

adequately plead that (1) he is a qualified individual with a disability; (2) [the

defendant] is an “entity subject to the [A]cts; and (3) he was denied the

opportunity to participate in or benefit from [the defendant’s] services, programs,

or activities or [the defendant] otherwise discriminated against him by reason of

his disability.” Wright v. N.Y. State Dep’t of Corr., 831 F.3d 64, 72 (2d Cir. 2016)

(citing Henrietta D. v. Bloomberg, 331 F.3d 261, 272 (2d Cir. 2003). Urbanski

alleges that at the time of the events described in the amended complaint, he

suffered from a disability that confined him to a wheelchair. See Am. Compl. at 3

¶ 11. Thus, he arguably meets the first element of an RA or an ADA claim. He


                                             5
also meets the second element because the RA and ADA are applicable to state

prisons. See Wright, 831 F.3d at 72 (citing inter alia Pennsylvania Dep't of

Corrections v. Yeskey, 524 U.S. 206, 210 (1998) (holding that “[s]tate prisons fall

squarely within the statutory definition of ‘public entity’”).

      Urbanski has asserted a First Amendment retaliation claim based on

Officer Lambert’s alleged refusal to permit him to shower because he had filed a

written grievance and made oral complaints about her conduct in failing to

protect him from an assault by another inmate.

      The same allegations that support the retaliation claim may also be read

together with other allegations to state a claim that Officer Lambert discriminated

against him because of his disabled condition that required the use of a

wheelchair. In addition, Urbanski’s assertion that Officer Lambert called him a

cripple and refused to permit him to or facilitate his use of a handicapped shower

to clean himself suggests that she intended to discriminate against him because

of his disability. Thus, the court concludes that Urbanski has alleged sufficient

facts to meet the third element of the Title II ADA and RA standard. See Escoffier

v. City of New York, No. 13-CV-3918 (JPO) (DF), 2017 WL 65322, at *6 (S.D.N.Y.

Jan. 4, 2017) (“Read liberally, Plaintiff’s allegation that, when faced with Plaintiff’s

inquiry regarding a reported assault, Balunas referred to Plaintiff as a psycho

because he always gets assaulted plausibly alleges that Plaintiff was regarded as

having an impairment. . . . Further, liberally construed, Plaintiff’s allegations that

Balunas was combative and hung up the phone on Plaintiff in response to his


                                           6
queries plausibly state that Plaintiff was “denied the opportunity to ... benefit

from the defendant’s services, ... or was otherwise discriminated against by the

defendant because of his disability.”) (internal quotation marks and citations

omitted)), recommended ruling adopted by, No. 13-CV-3918 (JPO) (DF), 2017 WL

3206337, at *1 (S.D.N.Y. July 27, 2017)).

      To the extent that Urbanski seeks monetary damages against Officer

Lambert in her individual capacity for violations of the RA and ADA, these claims

are dismissed because Title II of the ADA and the RA do not provide

for individual capacity suits for monetary damages. See Garcia v. S.U.N.Y. Health

Sciences Center of Brooklyn, 280 F.3d 98, 107 (2d Cir. 2001). Accordingly, the

claims against Officer Lambert in her individual capacity for violations of the RA

and Title II of the ADA are dismissed. See 28 U.S.C. § 1915A(b)(1). The court will

permit the Title II ADA and RA claims to proceed against the DOC and Officer

Lambert in their official capacities.1



      1  The court notes that Title V of the ADA, 42 U.S.C. § 12203(a), prohibits
discrimination in the form of retaliation against any individual who “has opposed
any act or practice made unlawful by this chapter.” The court, however, does not
construe the amended complaint as asserting a claim under Title V. To plead
a prima facie case for retaliation in violation of the ADA, a plaintiff must show (1)
he engaged in activity protected under the ADA; (2) the defendant was aware of
the activity; (3) the defendant took an adverse action against the plaintiff; and (4)
a causal connection between the protected activity and the alleged adverse
action. See Treglia v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002). Although
Urbanski alleges that he was engaged in protected activity, filing grievances,
those activities were not related to claims of discrimination. Rather, Urbanski
complained the Officer Lambert had failed to protect him from threats made by
another inmate to assault him. Thus, Urbanski has not alleged that he was
engaged in activity protected by Title V of the ADA.

                                            7
      B.     Section 1983 Claims

      To state a claim under section 1983, a plaintiff must allege facts showing

that the defendant, a person acting under color of state, law deprived him or her

of a federally protected right. See Lugar v. Edmondson Oil Co., 457 U.S. 922, 930

(1982). Urbanski alleges that Officer Lambert and Counselor Supervisor Moore

failed to protect him from harm in violation of the Eighth Amendment, Officer

Lambert and the DOC subjected him to unconstitutional conditions of

confinement in violation of the Eighth Amendment, Officer Lambert was

deliberately indifferent to his medical need in violation of the Eighth Amendment

and Officer Lambert retaliated against him in violation of the First Amendment.

             1.    DOC

      Urbanski alleges that the DOC “has a policy and custom” of permitting

officers who have exhibited deliberate indifference to inmates to remain on duty.

Am. Compl. at 8 ¶ 47. He contends that this policy violates his rights under the

Eighth Amendment.

      The Supreme Court has held that “neither a State nor its officials acting in

their official capacities are ‘persons’ under § 1983.” See Will v. Michigan Dep’t of

State Police, 491 U.S. 58, 64 (1989). DOC is a department within the executive

branch of the State of Connecticut. See Conn. Gen. Stat. 4-38c (“There shall be

within the executive branch of state government the following departments . . .

Department of Correction. . . .”). As an entity within the executive branch of

Connecticut’s government, the DOC is not a person subject to liability under


                                         8
section 1983. See El-Massri v. New Haven Corr. Ctr., No. 3:18-CV-1249 (CSH),

2018 WL 4604308, at *11 (D. Conn. Sept. 25, 2018) (“A correctional institution is

not a “person” within the meaning of 42 U.S.C. § 1983 so there is no arguable

legal basis for proceeding with a § 1983 claim against [New Haven Correctional

Center]”); Vaden v. Connecticut, 557 F. Supp. 2d 279, 288 (D. Conn. 2008)

(“Department of Corrections is an arm of the State of Connecticut”) (citation

omitted). All claims section 1983 claims asserted against the DOC are

DISMISSED with prejudice as lacking an arguable legal basis. See 28 U.S.C. §

1915A(b)(1).

               2.   Eleventh Amendment – Lambert

      Urbanski seeks compensatory and punitive damages from Officer Lambert

in both her individual and official capacities. The Eleventh Amendment to the

United States Constitution bars claims for monetary damages against a state

actor acting in his or her official capacity unless there is a waiver of

this immunity by statute or the state consents to suit. See Kentucky v. Graham,

473 U.S. 159, 169 (1985).

      There are no allegations that the State of Connecticut has consented to suit

for claims brought against Officer Lambert under section 1983. Furthermore,

section 1983 was not intended to override a state’s sovereign immunity. See

Quern v. Jordan, 440 U.S. 332, 342 (1979). Thus, to the extent that Urbanski seeks

punitive and compensatory damages from Officer Lambert in her official capacity,

such requests for relief are barred by the Eleventh Amendment. Accordingly, the


                                           9
claims for monetary damages against Officer Lambert in her official capacity are

DISMISSED with prejudice. See 28 U.S.C. § 1915A(b)(2).

             3.    First Amendment – Retaliation – Lambert

      Urbanski alleges that Officer Lambert retaliated against him for exercising

his First Amendment right to file a grievance or verbally complain regarding her

conduct in failing to protect him from assault by Inmate Craig. Prison officials

may not retaliate against inmates for exercising their constitutional rights. Thus,

when prison officials take adverse action against an inmate, motivated by the

inmate's exercise of a protected constitutional right, a section 1983 retaliation

claim may be sustained. See Friedl v. City of N.Y., 210 F.3d 79, 85 (2d Cir. 2000)

(“In general, a section 1983 claim will lie where the government takes negative

action against an individual because of his exercise of rights guaranteed by the

Constitution or federal laws.”).

      To state a claim for First Amendment retaliation, a plaintiff must allege

facts showing “(1) that the speech or conduct at issue was protected, (2) that the

defendant took an adverse action against [him or her], and (3) that there was a

causal connection between the protected speech [or conduct] and the adverse

action.” Dolan v. Connolly, 794 F.3d 290, 294 (2d Cir. 2015) (internal quotation

marks and citation omitted). The Second Circuit has “instructed district courts to

approach prisoner retaliation claims with skepticism and particular care, because

virtually any adverse action taken against a prisoner by a prison official—even

those otherwise not rising to the level of a constitutional violation—can be


                                         10
characterized as a constitutionally proscribed retaliatory act.” Id. at 295 (internal

quotation marks and citation omitted).

      Urbanski has alleged that he verbally complained and filed grievances

about the conduct of Officer Lambert in failing to protect him from the assault by

Inmate Craig. Thus, Urbanski must have filed his grievance at some point on or

after March 14, 2018, the date of the assault by Craig. The filing of an inmate

request or grievance is protected activity. See id. at 294 (“It is well established

that retaliation against a prisoner for pursuing a grievance violates the right to

petition [the] government for the redress of grievances guaranteed by the First

and Fourteenth Amendments and is actionable under § 1983.”) (internal quotation

marks and citations omitted). In retaliation for the grievance and verbal

complaints, Officer Lambert left Urbanski to sit in his own excrement for at least

several hours on May 13, 2018.

      Considering the comments made by Officer Lambert regarding Urbanski’s

complaints about her prior conduct and the relatively short time period between

the earliest date on which Urbanski could have filed a grievance regarding Officer

Lambert’s failure to protect him from the assault by Craig, March 14, 2018, and

the date on which Officer Lambert allegedly refused to permit Urbanski to shower

and to provide him with new clothes, May 13, 2018, Urbanski has stated a

plausible retaliation claim against Officer Lambert. See e.g., Espinal v. Goord,

558 F.3d 119, 129 (2d Cir. 2009) (affirming that it had not previously “drawn a

bright line to define the outer limits beyond which a temporal relationship is too


                                          11
attenuated to establish a causal relationship” and holding that temporal proximity

sufficient to support an inference of a causal connection established where six

months had elapsed and it was “plausible that the officers waited to exact their

retaliation at an opportune time”); Headley v. Fisher, No. 06 Civ. 6331(PAC)(KNF),

2008 WL 1990771, at *18 (S.D.N.Y. May 7, 2008) (causal connection exists where

officer referred to protected activity during retaliatory assault). The First

Amendment retaliation claim will proceed against Officer Lambert in her

individual capacity.

             4.     Eighth Amendment – Conditions of Confinement

      In the context of a prisoner’s conditions of confinement, those conditions

that are “restrictive or even harsh” do not violate the Eighth Amendment because

“they are part of the penalty that criminal offenders pay for their offenses against

society.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981). Although the

Constitution does not require “comfortable” prison conditions, it does not permit

prison officials to maintain conditions which inflict “unnecessary and wanton

pain” or which result in the “serious deprivation of basic human needs ... or the

minimal civilized measure of life’s necessities.” Id.

      To state a claim of failure to protect or deliberate indifference to health or

safety due to unconstitutional conditions of confinement, an inmate must

demonstrate both an objective and a subjective element. To meet the objective

element, the inmate must allege that he was incarcerated under a condition or a

combination of conditions that resulted in a “sufficiently serious” deprivation of a


                                          12
life necessity or a “human need[]” or posed “a substantial risk of serious harm”

to his health or safety. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Rhodes, 452

U.S. at 347. The Supreme Court has identified the following basic human needs

or life necessities of an inmate: food, clothing, shelter, medical care, warmth,

safety, sanitary living conditions and exercise. See Wilson v. Seiter, 501 U.S. 294,

304 (1991); DeShaney v. Winnebago Cty. Dep't of Soc. Servs., 489 U.S. 189, 200

(1989); Rhodes, 452 U.S. at 348.

      To meet the subjective element, an inmate must allege that the defendants

possessed culpable intent; that is, the defendants knew that he faced a

substantial risk to his health or safety and disregarded that risk by failing to take

corrective action. See Farmer, 511 U.S. at 834, 837. Thus, an allegation of “mere

negligen[t]” conduct is insufficient. Id. at 835. Rather, the subjective element

requires that the inmate allege that Defendants acted with “a mental state

equivalent to subjective recklessness, as the term is used in criminal

law.” Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006).

                   a.     Unsanitary Conditions - Lambert

      Urbanski has alleged that during his confinement in the restrictive housing

unit on May 13, 2018, he had two seizures and defecated on himself. For at least

several hours after learning that Urbanski had defecated on himself, Officer

Lambert refused to permit Urbanski to take a shower or contact someone else,

including a medical nurse, to assist him in taking a shower, and denied his




                                          13
request for clean clothes. Because he was forced to sit in his own excrement for

a prolonged period, Urbanski suffered a rash on his legs.

      Urbanski’s allegations suggest that Officer Lambert deprived him basic

human needs for sanitary conditions of confinement and clothing that is not

soiled with excrement. Thus, Urbanski has met the objective prong of the Eighth

Amendment standard. It may be inferred from the comments made by Officer

Lambert that she subjected Urbanski to these deprivations for the purpose of

causing him humiliation or harm. Accordingly, Urbanski has stated a plausible

claim of deliberate indifference to his need for clean clothing and a plausible

claim of deliberate indifference to his need for sanitary conditions of confinement

in violation of the Eighth Amendment. These Eighth Amendment conditions

claims will proceed against Officer Lambert in her individual capacity.

                   b.     Deliberate Indifference to Safety – Lambert and Moore

      It is well-established that the Eighth Amendment requires prison officials to

“take reasonable measures to guarantee the safety of inmates in their custody”

and to protect prisoners from violence at the hands of other prisoners.” Farmer,

511 U.S. at 832-33 (internal quotation marks and citations omitted). Urbanski

alleges that he faced a substantial risk of serious injury due to the potential

assaults by both Inmate Craig and Inmate Williamson. Thus, he has met the

objective prong of the Eighth Amendment failure to protect standard.

      With regard to the subjective prong, Urbanski alleges that he repeatedly

made both Officer Lambert and Counselor Supervisor Moore aware that Inmate


                                         14
Craig had threatened to physically harm him and made Counselor Supervisor

Moore aware on multiple occasions that Inmate Williamson had threatened his

physical safety. Neither defendant took steps to protect Urbanski from harm.

The Eighth Amendment deliberate indifference to safety/failure to protect claims

will proceed against Officer Lambert and Counselor Supervisor Moore in their

individual capacities.

             5.    Eighth Amendment – Medical Needs - Lambert

       In his description of claims, Urbanski contends that Officer Lambert denied

him access to sanitary facilities after he “awoke from his seizures”, causing him

to contract a rash from prolonged contact with his feces, in violation of the Eighth

Amendment. See Am. Compl. at 8 § 45. In Estelle v. Gamble, 429 U.S. 97 (1976),

the United States Supreme Court held that “deliberate indifference to serious

medical needs of prisoners constitutes the unnecessary and wanton infliction of

pain . . . proscribed by the Eighth Amendment.” Id. at 104 (internal quotation

marks and citation omitted). The Court explained that “[t]his is true whether the

indifference is manifested by prison doctors in their response to the prisoner’s

needs or by prison guards in intentionally denying or delaying access to medical

care or intentionally interfering with the treatment once prescribed.” Id. at 104-

105.

       To state a claim for deliberate indifference to a serious medical need, two

requirements must be met. Under the objective prong, the inmate’s medical need

or condition must be “a serious one.” Brock v Wright, 315 F.3d 158, 162 (2d Cir.


                                         15
2003). Factors relevant to the seriousness of a medical condition include

whether “a reasonable doctor or patient would find [it] important and worthy of

comment,” whether the condition “significantly affects an individual's daily

activities,” and whether it causes “chronic and substantial pain.” Chance v.

Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (internal quotation marks and

citations omitted). Moreover, prison officials may violate the Eighth Amendment

by exposing a prisoner to “an unreasonable risk of serious damage to his future

health,” Helling v. McKinney, 509 U.S. 25, 35 (1993).

      To satisfy the second subjective prong, a prison official or medical staff

member must have been actually aware of a substantial risk that the inmate

would suffer serious harm as a result of his or her actions or inactions. See

Salahuddin, 467 F.3d at 279-80. Mere negligent conduct does not constitute

deliberate indifference. See id. at 280 (“[R]ecklessness entails more than mere

negligence; the risk of harm must be substantial and the official's actions more

than merely negligent.”); Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir. 2003)

(medical malpractice alone does not amount to deliberate indifference).

      Urbanski alleges that after “he awoke from his seizures,” he informed

Officer Lambert that he needed to see a nurse. He contends that in refusing to

grant his request, Officer Lambert was deliberately indifferent to a medical need.

Confined to a wheelchair, he needed and requested assistance getting to a

handicapped shower because he had defecated on himself. While he does not

describe having suffered any serious medical symptoms at that time, it is


                                         16
commonly known that unsanitary conditions, especially in a prison, poses a risk

of serious infections and other health conditions. He was not provided access to

the handicapped shower until the second shift on May 13, 2018. As a

consequence of this deprivation Urbanski contracted an infection.

      The court concludes that Urbanski has alleged that he suffered from a

serious medical need at the time he awoke from his seizures, that he made Officer

Lambert aware of a serious medical need and that she deprived him of sanitary

facilities and assistance causing a skin eruption. Accordingly, the Eighth

Amendment claim of deliberate indifference to a medical need against Officer

Lambert is dismissed. See 28 U.S.C. § 1915A(b)(1).

                                      Orders

      The court enters the following orders:

      (1)   The Section 1983 claims for monetary damages that are asserted

            against Officer Lambert in her official capacity are DISMISSED

            pursuant to 28 U.S.C. § 1915A(b)(2).

      (2)   The Section 1983 claims against the DOC and the RA and Title II ADA

            claims against Officer Lambert in her individual capacity are

            DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1).

      (3)   The RA and Title II ADA claims will proceed against the DOC and

            Officer Lambert in their official capacities.

      (4)   The Eighth Amendment deliberate indifference to safety/failure to

            protect claims will proceed against Officer Lambert and Counselor


                                         17
             Supervisor Moore in their individual capacities.

      (5)    The Eighth Amendment conditions of confinement claims and the

             Eighth Amendment deliberate indifference to medical needs claim

             will proceed against Officer Lambert in her individual capacity.

      (6)    The First Amendment retaliation claim will proceed against Officer

             Lambert in her individual capacity

In furtherance of these claims, the court enters the following additional orders:

      (1)    Within twenty-one (21) days of this Order, the Clerk shall verify the

current work addresses of: Correctional Officer Lambert and Counselor

Supervisor Moore and mail a copy of the amended complaint, [ECF No. 13], this

order, and a waiver of service of process request packet to each defendant in his

or her individual capacity at his or her confirmed address. On the thirty-fifth

(35th) day after mailing, the Clerk shall report to the court on the status of each

request. If any defendant fails to return the waiver request, the Clerk shall make

arrangements for in-person service by the U.S. Marshals Service and that

defendant shall be required to pay the costs of such service in accordance with

Federal Rule of Civil Procedure 4(d).

      (2)    The Clerk shall prepare a summons form and send an official

capacity service packet, including the amended complaint, [ECF No. 13], to the

United States Marshal Service. The United States Marshal is directed to effect

service of the amended complaint on the DOC and Correctional Officer Lambert

in their official capacities at the Office of the Attorney General, 55 Elm Street,


                                          18
Hartford, CT 06141, within twenty-one (21) days from the date of this order and to

file a return of service within thirty (30) days from the date of this order.

      (3)    The defendants shall file their response to the amended complaint,

either an answer or motion to dismiss, within sixty (60) days from the date the

notice of lawsuit and waiver of service of summons forms are mailed to them. If

the defendants choose to file an answer, they shall admit or deny the allegations

and respond to the cognizable claims recited above. They may also include any

and all additional defenses permitted by the Federal Rules.

      (4)    Discovery, pursuant to Federal Rules of Civil Procedure 26 through

37, shall be completed within six months (180 days) from the date of this order.

Discovery requests need not be filed with the court.

      (5)    All motions for summary judgment shall be filed within seven

months (210 days) from the date of this order.

      (6)    The Clerk shall send a courtesy copy of the amended complaint and

this order to the Connecticut Attorney General and to the DOC Legal Affairs Unit.

      (7)    The parties must comply with the District of Connecticut “Standing

Order Re: Initial Discovery Disclosures” which will be sent to the parties by the

Clerk. The order also can be found at http://ctd.uscourts.gov/district-connecticut-

public-standing-orders.

      SO ORDERED at Harford, Connecticut this 12th day of July, 2019.

                                        ______________/s/_______________
                                        Vanessa L. Bryant
                                        United States District Judge


                                           19
